Matter of Stephany C. v Jose C. (2014 NY Slip Op 06674)
Matter of Stephany C. v Jose C.
2014 NY Slip Op 06674
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Tom, J.P., Friedman, Acosta, DeGrasse, Gische, JJ.


13073

[*1] In re Stephany C., Petitioner-Appellant, —
vJose C., Respondent-Respondent.
Leslie S. Lowenstein, Woodmere, for appellant.
Order, Family Court, New York County (Fiordaliza A. Rodriguez, Referee), entered on or about October 17, 2013, which, after a hearing, dismissed the petition by appellant mother for custody of the subject child, unanimously affirmed, without costs.
Application by appellant's counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant's assigned counsel that there are no nonfrivolous points which could be raised on this appeal. The record demonstrates that appellant voluntarily appeared and submitted to the jurisdiction of the Circuit Court of Maryland, Baltimore County (Jan Marshall Alexander, J.), which rendered a judgment of divorce and custody that resolved the custodial issues raised in her custody petition (see Matter of Tick v Tick , 96 AD2d 657, 657-658 [3d Dept 1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK